Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 12, 2021

The Court of Appeals hereby passes the following order:

A22A0046. ALTO TERRELL MOORE v. THE STATE.
A22A0050. PEGGY L. MOORE v. THE STATE.

      After the Floyd County Magistrate Court convicted Alto Terrell Moore and
Peggy L. Moore (collectively “the Moores”) of cruelty to animals in violation of a
county ordinance, the Moores filed notices of appeal to the superior court. The
superior court dismissed the Moores’ appeals due to their failure to file timely
petitions for certiorari as required by OCGA §§ 5-4-3, 5-4-6 (a), and 15-10-65. The
Moores thereafter filed these companion direct appeals to challenge the superior
court’s order. We, however, lack jurisdiction.
      Under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the superior
courts reviewing decisions of . . . lower courts by certiorari or de novo proceedings”
must be made by filing an application for discretionary appeal in this Court. See
Greig v. Putnam County, 237 Ga. App. 57 (513 SE2d 294) (1999). Such compliance
is required even where the superior court dismisses the action. See id.; Brewer v. Bd.
of Zoning Adjustment of Atlanta, 170 Ga. App. 351 (317 SE2d 327) (1984). Because
the Moores failed to comply with the discretionary appeal procedure, we lack
jurisdiction over these appeals. See Greig, 237 Ga. App. at 57. Accordingly, these
appeals are hereby DISMISSED.

                                Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 08/12/2021
                                       I certify that the above is a true extract from
                                the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                hereto affixed the day and year last above written.


                                                                               , Clerk.